UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of report (Date of earliest event reported):November 14, 2013 Cosi, Inc. (Exact Name of Registrant as Specified in Its Charter) Delaware 000-50052 06-1393745 (State or Other Jurisdiction of Incorporation) (Commission File Number) (IRS Employer Identification No.) 1751 Lake Cook Road, Suite 600; Deerfield, Illinois (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code:(847) 597-8800 (Former Name or Former Address, if Changed Since Last Report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Third Quarter Results of Operations and Financial Condition. On November 14, 2013, Cosi, Inc. issued a press release reporting its earnings for the third quarter ended September 30, 2013.A copy of the press release is furnished as Exhibit 99.1. Item 7.01Regulation FD Disclosure. On November 14, 2013, the Company hosted a teleconference and webcast to discuss its third quarter results.The text of the supplemental slides to which management referred during the presentation is attached hereto as Exhibit 99.2 Item 9.01 (d). Exhibits. Press Release of Cosi, Inc, dated November 14, 2013. Slides from teleconference held on November 14, 2013. Signature Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Cosi, Inc. Date:November 14, 2013 By: /s/William Koziel Name: William Koziel Title:Chief Financial Officer EXHIBIT INDEX Exhibit No. Description Paper (P) or Electronic (E) Press Release of Cosi, Inc., dated November14, 2013. E Slides from teleconference held on November 14, 2013. E
